The opinion and order herein denying a writ of certiorari assumed that the motion to quash the return of substituted service of process upon the duly designated *Page 734 
resident agent of the nonresident executor-trustee defendants under the statute, was denied by the trial judge upon the theory that such substituted service was authorized by the statute and was legal and valid service upon the defendant executor-trustees, in their capacity as such executor-trustees, even if such service be unauthorized as service of process on the defendants in their individual capacity, no individual liability being alleged. See Sec. 732.47 Florida Statutes 1941; 42 Am. Jur. p. 41, et seq., Secs. 50, et seq. In the absence of allegations of individual liability, the trial court may eliminate from the record the return of service of process in so far as it relates to service of process upon the nonresident executor-trustee defendants in their individual capacity.
Rehearing denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN and ADAMS, JJ., concur.
THOMAS, J., dissents.